Exhibit 10(m)

 

TWELFTH AMENDMENT TO SECOND AMENDED

AND RESTATED LOAN AGREEMENT

 

THIS TWELFTH AMENDMENT TO SECOND AMENDED AND RESTATED LOAN AGREEMENT (“Twelfth
Amendment”) is made and entered into as of the 30 day of January, 2004, by and
between Equus II Incorporated, a Delaware corporation, with offices and place of
business at 2929 Allen Parkway, Houston, Texas 77019 (hereinafter called
“Borrower”) and Banc of America Strategic Solutions, Inc., with offices at 101
North Tryon Street, NC1-001-13-26, Charlotte, North Carolina 28255 (hereinafter
called “Lender”). For and in consideration of the mutual covenants and
agreements herein contained, Borrower and Lender hereby amend as of the date of
this Agreement that certain Second Amended and Restated Loan Agreement between
Borrower and Lender dated as of the 1st day of June, 1999, as previously amended
(“Loan Agreement”), in the following respects:

 

Section 1. Amendments to Loan Agreement.

 

A. Section 1.2 is amended to delete the definitions of “Maturity Date” and
replace it with the following:

 

“Maturity Date” means March 15, 2004.

 

B. The definition of “Facility A Note” in the Loan Agreement is hereby amended
to read as follows:

 

“Facility A Note” means the Facility A promissory note of the Borrower in the
maximum principal amount of $6,600,834.

 

Section 1.2. Extension Fee.

 

Borrower and Lender hereby agree that a fee in the amount $10,000.00 will be
paid to Lender upon closing of this transaction. Borrower and Lender further
agree that a fee in the amount of $15,000.00 will be paid to Lender on March 15,
2004 if the Facility A Note, in the principal amount of $6,600,834.00 of even
date herewith, has not been paid in full on or before March 15, 2004.



--------------------------------------------------------------------------------

Section 2. Closing.

 

The closing of the transactions contemplated by this Twelfth Amendment is
subject to the satisfaction of the following conditions.

 

2.1 Counsel to Lender. All legal matters incident to the transactions herein
contemplated shall be satisfactory to Gardere Wynne Sewell LLP, counsel to the
Lender.

 

2.2 Required Documents.

 

(a) The Lender shall have received certified copies of resolutions of the Board
of Directors of the Borrower in form and substance satisfactory to Lender with
respect to authorization of this Twelfth Amendment, the Facility A Note of the
Borrower dated the date hereof in favor of the Lender in the original principal
amount of $6,600,834.00 (the “Note”), and the Ratification of Security
Agreement-Pledge dated as of the date hereof (the “Ratification of Security
Agreement”).

 

(b) The Lender shall have received fully executed copies of this Twelfth
Amendment, the Note, the Ratification of Security Agreement and the other
instruments or certificates related hereto together with the true signatures of
such officers.

 

(c) The Lender shall have received originals of all certificates, notes or other
instruments subject to the Security Agreement - Pledge dated as of March 18,
1996 between Borrower and Lender, as ratified by the Ratification of Security
Agreement.

 

Section 3. Ratification. Except as amended hereby, the Loan Agreement shall
remain unchanged and the terms, conditions, representations, warranties, and
covenants of said Loan Agreement and the Security Instruments, including but not
limited to the Security Agreement-Pledge, are true as of the date hereof, are
ratified and confirmed in all respects and shall be continuing and binding upon
the parties.

 

2



--------------------------------------------------------------------------------

Section 4. Defined Terms. All terms used in this Twelfth Amendment which are
defined in the Loan Agreement shall have the same meaning as in the Loan
Agreement, except as otherwise indicated in this Twelfth Amendment.

 

Section 5. Multiple Counterparts. This Twelfth Amendment may be executed by the
parties hereto in several separate counterparts, each of which shall be an
original and all of which taken together shall constitute one and the same
agreement.

 

Section 6. Applicable Law. This Twelfth Amendment shall be deemed to be a
contract under and subject to, and shall be construed for all purposes in
accordance with the laws of the State of Texas.

 

Section 7. Final Agreement. THE WRITTEN LOAN AGREEMENTS IN CONNECTION WITH THIS
TWELFTH AMENDMENT REPRESENT THE FINAL AGREEMENT BETWEEN THE BORROWER AND THE
LENDER AND MAY NOT BE CONTRADICTED BY EVIDENCE OF PRIOR, CONTEMPORANEOUS, OR
SUBSEQUENT ORAL AGREEMENTS OF THE BORROWER AND THE LENDER. THERE ARE NO
UNWRITTEN ORAL AGREEMENTS BETWEEN THE LENDER AND THE BORROWER.

 

3



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have caused this Twelfth Amendment to be
executed by their duly authorized officers as of the 30th day of January, 2004.

 

EQUUS II INCORPORATED

By: /s/ Nolan Lehmann

--------------------------------------------------------------------------------

Name:

 

Nolan Lehmann

Title:

 

President

BANC OF AMERICA STRATEGIC SOLUTIONS, INC.

By: /s/ David Strickert

--------------------------------------------------------------------------------

Name:

 

David Strickert

Title:

 

SVP

 

4



--------------------------------------------------------------------------------

PROMISSORY NOTE

 

[Facility A Note]

 

$6,600,834

January 30, 2004

 

FOR VALUE RECEIVED, after date, without grace, in the manner, on the dates and
in the amounts so herein stipulated, the undersigned, EQUUS II INCORPORATED, a
Delaware corporation, acting by and through its duly authorized officer
(“Borrower”), PROMISES TO PAY TO THE ORDER OF BANC OF AMERICA STRATEGIC
SOLUTIONS, INC. (“Lender”), in Houston, Harris County, Texas, the sum of SIX
MILLION SIX HUNDRED THOUSAND EIGHT HUNDRED THIRTY-FOUR AND 00/100 DOLLARS
($6,600,834.00) or, if less, the aggregate unpaid principal amount of advances
made by Lender to Borrower pursuant to this Note, in lawful money of the United
States of America, which shall be legal tender in payment of all debts and dues,
public and private, at the time of payment, and to pay interest on the unpaid
principal amount from date until maturity at a rate equal to the Stated Rate (as
defined in the Loan Agreement described herein), not to exceed the maximum
non-usurious interest rate permitted by applicable law from time to time in
effect as such law may be interpreted, amended, revised, supplemented or enacted
(“Maximum Rate”), provided that if at any time the Stated Rate exceeds the
Maximum Rate then interest hereon shall accrue at the Maximum Rate. In the event
the Stated Rate subsequently decreases to a level which would be less than the
Maximum Rate or if the Maximum Rate applicable to this Note should subsequently
be changed, then interest hereon shall accrue at a rate equal to the applicable
Maximum Rate until the aggregate amount of interest so accrued equals the
aggregate amount of interest which would have accrued at the Stated Rate without
regard to any usury limit, at which time interest hereon shall again accrue at
the Stated Rate. This Note is payable as follows:

 

(i) accrued and unpaid interest shall be due and payable on the last day of each
month; and (ii) the entire balance of principal and accrued interest shall be
due and payable on March 15, 2004.

 

It is agreed that time is of the essence of this agreement. In the event of
default in the payment of any installment of principal or interest when due or
in the event of any other default hereunder, Lender may accelerate and declare
this Note immediately due and payable without notice. Any failure to exercise
this option shall not constitute a waiver by Lender of the right to exercise the
same at any other time.

 

In the event of default in the making of any payment herein provided, either of
principal or interest, or in the event this Note is declared due, interest shall
accrue at Prime Rate plus 6% not to exceed the Maximum Rate.

 

Borrower hereby agrees to pay all expenses incurred, including reasonable
attorneys’ fees, all of which shall become a part of the principal hereof, if
this Note is placed in the hands of an attorney for collection or if collected
by suit or through any probate, bankruptcy or any other legal proceedings.

 

Interest charges will be calculated on amounts advanced hereunder on the actual
number of days these amounts are outstanding on the basis of a 360-day year,
except for calculations of

 

1



--------------------------------------------------------------------------------

the Maximum Rate which will be on the basis of a 365-day or 366-day year, as is
applicable. It is the intention of the parties hereto to comply with all
applicable usury laws; accordingly, it is agreed that notwithstanding any
provision to the contrary in this Note, or in any of the documents securing
payment hereof or otherwise relating hereto, no such provision shall require the
payment or permit the collection of interest in excess of the Maximum Rate. If
any excess of interest in such respect is provided for, or shall be adjudicated
to be so provided for, in this Note or in any of the documents securing payment
hereof or otherwise relating hereto, then in such event (1) the provisions of
this paragraph shall govern and control, (2) neither Borrower, endorsers or
guarantors, nor their heirs, legal representatives, successors or assigns nor
any other party liable for the payment hereof, shall be obligated to pay the
amount of such interest to the extent that it is in excess of the Maximum Rate,
(3) any such excess which may have been collected shall be either applied as a
credit against the then unpaid principal amount hereof or refunded to Borrower,
and (4) the provisions of this Note and any documents securing payment of this
Note shall be automatically reformed so that the effective rate of interest
shall be reduced to the Maximum Rate. For the purpose of determining the Maximum
Rate, all interest payments with respect to this Note shall be amortized,
prorated and spread throughout the full term of the Note so that the effective
rate of interest on account of this Note is uniform throughout the term hereof.

 

Borrower agrees that the Maximum Rate to be charged or collected pursuant to
this Note shall be the applicable indicated rate ceiling as defined in the Texas
Finance Code, as supplemented by Article ID.003 of the Texas Credit Title,
provided that Lender may rely on other applicable laws, including without
limitation laws of the United States, for calculation of the Maximum Rate if the
application thereof results in a greater Maximum Rate. Except as provided above,
the provisions of this Note shall be governed by the laws of the State of Texas.

 

Each maker, surety, guarantor and endorser (i) waives demand, grace, notice,
presentment for payment, notice of intention to accelerate the maturity hereof,
notice of acceleration of the maturity hereof and protest, (ii) agrees that this
Note and the liens securing its payment may be renewed, and the time of payment
extended from time to time, without notice and without releasing any of the
foregoing, and (iii) agrees that without notice or consent from any maker,
surety, guarantor, or endorser, Lender may release any collateral which may from
time to time be pledged to secure repayment of this Note, or may release any
party who might be liable for this Note. Borrower grants to Lender a lien on any
of Borrower’s funds which may from time to time be deposited with Lender.

 

Borrower may prepay this Note, in whole or in part, at any time prior to
maturity without penalty, and interest shall cease on any amount prepaid. Any
partial prepayment shall be applied toward the payment of the principal
installments last maturing on the Note, that is, in the inverse order of
maturity, without reducing the amount or time of payment of the remaining
installments.

 

The principal of this Note represents funds which Lender will advance to
Borrower from time to time upon request of Borrower. Any part of the principal
may be repaid by Borrower and thereafter reborrowed, provided the outstanding
principal amount of this Note shall never exceed the face amount of this Note.
Each advance shall constitute a part of the principal hereof and shall bear
interest from the date of the advance. The provisions of Tex. Rev. Civ. Stat.
Ann. art. 5069-15.01, et seq., as may be amended, shall not apply to this Note
or to any of the security documents executed in connection with this Note.

 

2



--------------------------------------------------------------------------------

This Note is the Facility A Note referred to in, is subject to, and is entitled
to the benefits of, the Second Amended and Restated Loan Agreement dated June 1,
1999 between Borrower and Lender, as that Second Amended and Restated Loan
Agreement may be amended, modified or supplemented from time to time (the “Loan
Agreement”). The Loan Agreement contains, among other things, provisions for the
acceleration of the maturity hereof upon the occurrence of certain stated
events. This Note is given in replacement and extension of that certain
Revolving Note A of Borrower in favor of Lender previously delivered pursuant to
the Loan Agreement. The liens securing the payment of such prior Notes are not
released but are hereby ratified and carried forward to secure this Note.

 

This Note is entitled to the benefits of and security afforded by the Security
Agreement-Pledge dated March 18, 1996 between Borrower and Lender, as that
Security Agreement-Pledge may be ratified, amended, modified or supplemented
from time to time. This Note is subject to the provisions contained in the
foregoing security instrument which, among other things, provides for
acceleration of the maturity hereof upon the occurrence of certain events.

 

This Note is given in renewal, decrease and extension, but not novation or
discharge, of that certain promissory note dated November     , 2003, executed
by Borrower and payable to Lender in the amount of $10,000,000. The liens
securing the payment of the prior promissory note are not released but are
hereby ratified and hereby carried forward to secure this Note.

 

Borrower represents and warrants that this loan is for business, commercial,
investment or similar purpose and not primarily for personal, family, household
or agricultural use, as such terms are used in Chapter One of the Texas Credit
Code.

 

EQUUS II INCORPORATED,

a Delaware corporation

By:

 

/s/ Nolan Lehmann

--------------------------------------------------------------------------------

Name:

 

Nolan Lehmann

Title:

 

President

 

 

3



--------------------------------------------------------------------------------

NOTICE OF FINAL AGREEMENT

 

TO:   EQUUS II INCORPORATED

2929 Allen Parkway, Suite 2500

Houston, Texas 77019

(collectively, whether one or more, “Borrower”)

 

As of the effective date of this Notice, Borrower and BANC OF AMERICA STRATEGIC
SOLUTIONS, INC. (“Lender”) have consummated a transaction pursuant to which
Lender has agreed to make a loan or loans to Borrower, or to renew and extend an
existing loan or loans to Borrower, in an aggregate amount up to $6,600,834.00
(collectively, whether one or more, the “Loan”).

 

In connection with the Loan, Borrower and Lender and the undersigned guarantors
and other obligors, if any (collectively, whether one or more, “Other Obligor”)
have executed and delivered certain agreement, instruments and documents
(collectively hereinafter referred to as the “Written Loan Agreement”).

 

It is the intention of Borrower, Lender and Other Obligor that this Notice be
incorporated by reference into each of the written agreements, instruments and
documents comprising the Written Loan Agreement. Borrower, Lender and Other
Obligor each warrants and represents that the entire agreement made and existing
by or among Borrower, Lender and Other Obligor with respect to the Loan is
contained within the Written Loan Agreement, as amended and supplemented hereby,
and that no agreements or promises have been made by, or exist among, Borrower,
Lender and Other Obligor that are not reflected in the Written Loan Agreement.

 

THE WRITTEN LOAN AGREEMENT REPRESENTS THE FINAL AGREEMENT BETWEEN THE PARTIES
AND MAY NOT BE CONTRADICTED BY EVIDENCE OF PRIOR, CONTEMPORANEOUS, OR SUBSEQUENT
ORAL AGREEMENTS OF THE PARTIES.

 

THERE ARE NO UNWRITTEN ORAL AGREEMENTS BETWEEN THE PARTIES.

 

Effective Date: January 30th, 2004.

ACKNOWLEDGED AND AGREED:

 

Borrower:

     

Lender:

EQUUS II INCORPORATED       BANC OF AMERICA STRATEGIC SOLUTIONS, INC.

By:

 

/s/ Nolan Lehmann

--------------------------------------------------------------------------------

     

By:

 

/s/ David Strickert

--------------------------------------------------------------------------------

Name:

 

Nolan Lehmann

     

Name:

 

David Strickert

Title:

 

President

     

Title:

 

SVP

 

Other Obligor:

 

N/A



--------------------------------------------------------------------------------

RATIFICATION OF SECURITY AGREEMENT-PLEDGE

 

This Ratification of Security Agreement-Pledge (“Ratification”) is made and
entered into as of the 30 day of January, 2004, by and between EQUUS II
INCORPORATED (“Pledgor”) with offices and place of business at 2929 Allen
Parkway, Suite 2500, Houston, Texas 77019 and BANC OF AMERICA STRATEGIC
SOLUTIONS, INC., with offices at 101 North Tryon Street, NC1-001-13-26,
Charlotte, North Carolina 28255 (hereinafter called “Lender”). For and in
consideration of the mutual covenants and agreements herein contained, Pledgor
and Lender hereby ratify as of the date of this Ratification that certain
Security Agreement-Pledge (“Security Agreement”) between Pledgor and Lender
dated the 18th day of March, 1996, as that Security Agreement has been amended
or modified from time to time, and agree that the Collateral, as such term is
defined in such Security Agreement, shall secure Pledgor’s obligations pursuant
to (i) that certain Facility A Note dated January     , 2004 in the maximum
principal amount of $6,600,834.

 

Except as expressly modified hereby, the Security Agreement shall remain
unchanged and the terms, conditions, representations, warranties, and covenants
of said Security Agreement are true as of the date hereof, are ratified and
confirmed in all respects and shall be continuing and binding upon the parties.

 

This Ratification may be executed by the parties hereto in several separate
counterparts, each of which shall be an original and all of which taken together
shall constitute one and the same agreement.

 

This Ratification shall be deemed to be a contract under and subject to, and
shall be construed for all purposes in accordance with the laws of the State of
Texas.

 

1



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have caused this Ratification to be executed by
their duly authorized officers as of the 30th day of January, 2004.

 

EQUUS II INCORPORATED

By:

 

/s/ Nolan Lehmann

--------------------------------------------------------------------------------

Name:

 

Nolan Lehmann

Title:

 

President

Address:

   

2929 Allen Parkway, Suite 2500

Houston, Texas 77019

BANC OF AMERICA STRATEGIC SOLUTIONS, INC.

By:

 

/s/ David Strickert

--------------------------------------------------------------------------------

Name

 

David Strickert

Title:

 

SVP

Address:

101 North Tryon Street

NC1-001-13-26

Charlotte, North Carolina 28255

 

 

2